EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jacquelyn A. Graff on 9/9/2022.
The application has been amended as follows: 

In the claims filed on 10/12/2020:
1. 	(Currently Amended) A method of using a bone fusion system, comprising: 
making an incision over [[the]]a navicular-cuneiform joint; 
preparing the joint for fusion; 
coupling an implant template to the joint with at least one wire; 
ing a recessed region in a navicular bone with the implant template; 
removing the implant template from the navicular-cuneiform joint; 
positioning a plate on the navicular-cuneiform
and inserting bone screws through the plate to secure the plate to at least two bones of the navicular-cuneiform joint.
2. 	(Original) The method of claim 1, further comprising: 
coupling an alignment guide apparatus to the plate.
3. 	(Original) The method of claim 2, wherein the alignment guide apparatus comprises: 
a body, the body comprising: 
an arm with a first end and a second end; 
an attachment portion at the first end; and 
an alignment portion at the second end; 
a fixation member, wherein the fixation member extends through the attachment portion; 
a guide pin protector, wherein the guide pin protector extends through the alignment portion; and 
a compression screw configured to engage the guide pin protector.
4. 	(Original) The method of claim 3, wherein the attachment portion comprises a through hole configured to receive the fixation member.
5. 	(Original) The method of claim 3, wherein the alignment portion comprises: 
at least one through hole for receiving the guide pin protector. 
6. 	(Original) The method of claim 5, wherein the alignment portion is tapered from a first side to a second side.
7. 	(Original) The method of claim 3, wherein the fixation member comprises:
a knob portion; and
a shaft portion extending away from the knob portion.
8. 	(Original) The method of claim 7, wherein the shaft portion comprises:
an engagement region; and
a recessed region positioned adjacent to the engagement region.
9. 	(Original) The method of claim 3, wherein the compression screw has a first end and a second end, the screw further comprising:
a head portion at the first end;
a shaft portion extending away from the head portion to the second end, wherein the shaft portion comprises a smooth region and a threaded region; and
a through hole extending from the first end to the second end.
10. 	(Currently Amended) The method of claim 1,
11. 	(Original) The method of claim 1, wherein the implant template comprises:
a first distal lobe positioned on a plantar side of a first end of the implant template;
a second distal lobe positioned on a dorsal side of the first end of the implant template;
a proximal lobe positioned on the plantar side of a second end of the implant template;
an alignment opening positioned near a proximal end of the implant template;
a positioning slot positioned near a distal end of the implant template; and
a proximal drill guide member positioned on the dorsal side of the second end of the implant template.
12. 	(Currently Amended) The method of claim 11, wherein the implant template further comprises:
a first alignment guide opening positioned near the distal end of the implant template; and 
a second alignment guide opening
13. 	(Original) The method of claim 1, wherein the plate comprises:
an angled lobe positioned on a dorsal side of a proximal end of the plate, wherein the angled lobe is angled relative to a horizontal plane and a top plane of the plate.
14. 	(Original) The method of claim 13, wherein the angled lobe comprises a bone contacting surface, wherein the bone contacting surface is at least one of a curved or semi-circular shape.
15. 	(Original) The method of claim 14, wherein the plate further comprises:
a first distal lobe positioned on a plantar side of a distal end of the plate;
a second distal lobe positioned on the dorsal side of the distal end of the plate; and
a proximal lobe positioned on a plantar side of the proximal end of the plate.
16. 	(Original) The method of claim 15, wherein each of the lobes comprises an opening extending through the plate from an exterior surface to an interior surface, and wherein the exterior and interior surfaces are non-planar.
17. 	(Original) The method of claim 16, wherein the opening in the proximal lobe comprises a compound angle, wherein the compound angle comprises:
a first angle, wherein the first angle is the angle of a central axis of the opening from a horizontal plane; and
a second angle, wherein the second angle is the angle of the central axis of the opening from a dorsal plane.
18. 	(Original) The method of claim 15, wherein the plate further comprises:
an alignment opening positioned near a proximal end of the plate; and
a positioning slot positioned near the distal end of the plate.
19. 	(Currently Amended) The method of claim 15, wherein the plate further comprises:
a first alignment guide opening positioned near the distal end of the plate; and 
a second alignment guide opening
20. 	(Currently Amended) A method of using a bone fusion system for fusing bones, comprising:
creating an incision over [[the]]a navicular-cuneiform joint;
preparing the joint for fusion;
selecting an implant template and a corresponding bone plate that fits the navicular-cuneiform joint, said bone plate comprising a slot;
coupling the implant template to the joint with at least one wire;
ing a recessed region in a navicular bone with the implant template;
removing the implant template from the navicular-cuneiform joint;
positioning the bone plate on the navicular-cuneiform and receiving the at least one wire in the slot
inserting one or more bone screws through one or more openings in the bone plate to secure the bone plate to at least two bones of the navicular-cuneiform joint.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Lewis et al. (US 2013/0172942) discloses surgical methods for bone fusion in a foot (e.g. para. [0002]) involving a wire coupled in an opening (e.g. 520) of a plate (e.g. 510; paras. [0054]-[0055]; Figs. 18-28), but fails to disclose at least coupling an implant template to a navicular-cuneiform joint, forming a recessed region in a navicular bone with the implant template, and positioning a bone plate on the navicular-cuneiform joint. There would have been no obvious reason(s) to modify the Lewis et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modification(s) would have likely rendered the Lewis et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Lewis et al. reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775